Title: I. Composition Draft of That Part of the Declaration of Independence containing the Charges against the Crown, 11 June–4 July 1776
From: Jefferson, Thomas
To: 


                        Whereas GeorgeGuelph King of Great Britain & Ireland and Elector of Hanover, heretofore entrusted with the exercise of the Kingly office in this government, hath endeavored to pervert the same into a detestable & insupportable tyranny
                        
                            1. by <neg> putting his negative on laws the most wholesome & necessary for the public good
<has kept some colonies without judiciary establmts>
                            2. by denying to his governors permission to pass laws of <the most> immediate & pressing importance, unless suspended in their operation for his <con>assent &, when so suspended, neglecting <for m> to attend to them, for many years:
                            3. by refusing to pass certain other laws, unless the persons to be benefited by them would relinquish the inestimable right<s> of representation in the legislature:
<judges dependant>
                            4. by dissolving legislative assemblies repeatedly & continually for  opposing with manly firmness his invasions on the rights of the people:
                            5. when dissolved, by refusing to call others for a long space of time, thereby leaving the political system <[in a state of dissolution]> without any legislative <body> head.
                            6. by endeavoring to prevent the population of our country <by> & for that purpose obstructing the laws [for the naturalization] encouraging the importn of foreigners & raising the conditions of new appropriati<ng>ons <new> of lands:
refused judiciary establmts to some without unjust & partial judges dependanterected swarms of offices
                            7. by keeping among us in times of peace standing armies & ships of war:
                            8. by affecting to render the military independant of & superior to the civil power:
                            9. by combining with others to subject us to a foreign jurisdiction giving his <con>assent to their pretended acts of legislation <for imposing taxes on us without our consent.>

a. for quartering large bodies of armed troops among us: & protectg them &c.-murders
b. for cutting off our trade with all parts of the world:
c. for <depriving us of> imposing taxes on us without our consent:
d. for depriving us of the benefits of trial by jury:
e. for transporting us beyond seas to be tried for pretended offences:
for taking away our charters & altering fundamentally the forms of our governments
f. for suspending our own legislatures & declaring themselves invested with power to legislate for us in all cases whatsoever

                            16.
                            10. by plundering our seas, ravaging our coasts, burning our towns, <des> & destroying the lives of our people:
                            14.13.
                            11. by inciting insurrections of our fellow <subjects> citizens with the allurements of forfeiture & confiscation
                            12. by prompting our negroes to rise in arms among us; those very negroes whom by an inhuman use of his negative he hath <from time to time> refused us permission to exclude by law:
                            13. by endeavoring to bring on the inhabitants of our frontiers the  merciless Indian savages whose known rule of warfare is an undistinguished destruction of all ages, sexes, & conditions <of life> of existence.
                            14. by transporting at this time a large army of foreign mercenaries to compleat the works of death, desolation, & tyranny already begun <in a stile> with circumstances of cruelty & perfidy so unworthy <a> the head of a civilized <people> nation
                            15. by answering our repeated petitions <against this repeated> for redress with a repetition of injur<y>ies: <with an accumulation of new injury>
                            16. and finally by abandoning the helm of government <&> & declaring us out of his allegiance & protection.
<[and by various other acts of tyranny too often enumerated to need repetition, and too cruel for the reflection of those who have felt them.]>
                        
                    